Hammond, J.
The only question raised by the defendant is whether the Superior Court had the power to allow the amendment substituting Weeks as the defendant in place of the Nantucket Central Railroad Company. We think the court had the power.
Each plaintiff had a claim against the owner of the railroad as such, for labor upon the railroad, and each sought to maintain his claim by a suit against the owner. It happened that they were mistaken as to who was the owner, and upon discovering the mistake they asked to amend by substituting the name of the real owner for the party they had supposed to be the owner.
The cause of action was not changed, and the amendment was for the purpose of enabling them to maintain their actions against the very party whom they at the first sought to hold, namely, the owner of the road whoever he might be, or, in other words, to enable them to maintain their actions for the cause for which they were intended to be brought. Pub. Sts. c. 167, § 42. Winch v. Hosmer, 122 Mass. 438. In each case the entry must be, Judgment affirmed.